DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections and Interpretations
Regarding Claim 7:
The phrase “suspendable” is understood as “suspended”, consistent with the disclosure, and consistent with the recitations of comparisons of tensioning/stretching of traction cables in lines 7 and 8 (in other words, if the wrapping were to be merely capable of being suspended, but without actually being suspended, cables would not experience stretching/tensioning, and thus would said comparative limitations such as “additional stretching” or “further tensioning” would not be enabled).  
The term “the outside” is understood to refer to an outside of the inner wrapping;
The phrase “the
The phrases “predominant evacuation” and “predominantly evacuated” are understood as equivalent to “substantial evacuation” and “substantially evacuated”, per the dictionary definition attached to this Office Action. Refer to MPEP 2173.05(b)-III-D. “Substantially”. For additional details regarding the interpretation of this claim, refer to the “Allowable Subject Matter” section below.
Regarding Claim 8:
The phrase “the support legs being the exterior of the package” is understood as equivalent to “the support legs forming an exterior of the package”.
Regarding Claim 9:
The phrase “the aerodynamics of the drone” is understood as equivalent to “aerodynamic performance of the drone” or aerodynamics of the drone”. 
The phrase “depending on the size and shape of the product” is understood as conveying that further spreading of the legs is a function of size and shape of the product. The presence of the definitive article “the” in the limitations above, is not regarded as raising indefiniteness issues.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-15, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a “use” does not constitute a process, a machine, a manufacture or a composition of matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 10, the claim is rejected as being incomplete for omitting essential elements, such omission amounting critical gaps between the elements.  See MPEP § 2172.01.  The omitted elements are: 
the transport package comprises at least two elastic cables [as opposed to cables being recited in no relationship to the claimed transport package]
the inner wrapping is located centrally inside the outer container, the inner wrapping being configured to (a) receive a product, (b) be sealed after receiving the product, and (c) vacuumized after being sealed;
wherein each of the cables each has a first end attached to the inner wrapping and a second end attached to the outer container, 
wherein the cables are in a first state of stretching and tensioning before the product is received into the inner wrapping, and in a second state of increased stretching and tensioning after the inner wrapping is sealed and vacuumized.The above elements are regarded as essential because the claimed invention (transport package) would be radically different than the disclosure, representing a critical departure from the disclosed features of the transport package. 
Regarding Claim 11, the phrase “and is closable from the outside” is indefinite, because it is ambiguous if it refers to (A) the vacuum pump, (B) the inner wrapping, or (C) the outer container. The specification and drawings do not resolve said ambiguity. For the purpose of 

Regarding Claim 12, the claim is rejected as being incomplete for omitting essential elements, such omission amounting critical gaps between the elements.  See MPEP § 2172.01.  The omitted elements are: 
the legs forming an outer frame, 
the drone further comprises:
an inner wrapping located centrally between the legs, the inner wrapping being configured to (a) receive a product, (b) be sealed after receiving the product, and (c) be vacuumized after being sealed;
traction cables each having two ends, a first end of each cable being attached to the inner wrapping and a second end of each cable being attached to the outer frame
wherein the cables are in a first state of stretching and tensioning before the product is received into the inner wrapping, and in a second state of increased stretching and tensioning after the inner wrapping is sealed and vacuumized.
The above elements are regarded as essential because the claimed invention (drone) would be radically different than the disclosure, representing a critical departure from the disclosed features of the drone.

Regarding Claim 12, the use of the words “after an evacuation operation” without previously having established that such an action or event will occur, and the manner in which it will occur, renders the claim indefinite. 

Regarding Claims 13-15, the scope of each claim is indefinite, as it appears to refer to an antecedent claim directed to a process or a machine (i.e. statutory subject matter, under 35 U.S.C. 101), however the preamble of each claim appears to seek protection for a non-statutory category of subject matter, namely a “use”. More details in the 35 USC 101 section above.

Further regarding Claim 14, the phrase “transport package having features of Claim 10” is indefinite, because it is ambiguous which of the multiple features of parent claim 10 is intended to be inherited by dependent claim 14, and which features are not intended to define the scope of claim 14, for which protection is sought.  For the purpose of further prosecuting the claim, the phrase will be understood as equivalent to referring to the “transport package of Claim 10”.

Furthermore, Claims 14-15 are also rejected as depending from a rejected parent claim (see above).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10, 12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub 20170203857 by O’Toole (“O’Toole”).
Regarding Claim 10, O’Toole teaches a transport package having (assembly of Fig. 1) an outer container (“delivery box”, Para 0042, Fig. 1) and an evacuable inner wrapping (“parcel 40”, Para 0042, Fig. 1, note that inner wrapping 40 is also referred to as “contents” in Paras 0040, 0047, thus something enclosed/wrapped in the disclosed box; further note that the parcel/content 40 is disclosed as being capable of being evacuated in either interpretation: A-can be moved out of a certain location, as disclosed in Fig. 11A, also see “pick-up” in Para 0053, or evacuation of a parcel 40 out of docking station 31, in Fig. 3, and B-can be vacuumized by applying a vacuum to a flexible enclosure attached to surround said parcel 40), wherein at least two cables 64 (Para 0042, Fig. 1), at least one of which has a reversibly stretchable design (configurations 50A and 50B in Fig. 3 demonstrate that cables 64 are configured to stretch/reach inward and outward in two opposite directions, thus have a reversible design; alternatively, inner wrapping 40 subjects cables 64 to a tensional loading owing to wrapping 40’s own weight pulling the cables downwards), are tensioned between the outer container (“delivery box”) and the inner wrapping 40 (note cables 64 located between the inner and outer containers, in Figs. 1, 9B, 10A-C, etc.).

Regarding Claim 12, O’Toole teaches a drone 50 (Fig. 1; also 50A-B in Fig. 3) for product transport, having a base body (upper portion of 50, in Fig. 1), at least one rotor (4 rotors shown for drones 50A-B in Fig. 3), and at least two support legs (four legs 35 shown in Fig. 1), characterized in that a wrapping 40 that is closable in a watertight and gastight manner  (“parcel 40”, Para 0042, Fig. 1, note that inner wrapping 40 is also referred to as “contents” in Paras 0040, 0047, thus something enclosed/wrapped in the disclosed box; further note that the parcel/content 40 is capable of being closed watertight and/or gastight by applying a vacuum to a flexible enclosure attached to surround said parcel 40) is tensibly (package 40 exerts a tensile effect onto cables 64, as said cables are subjected to a tensile load because of the own weight of the inner wrapping 40) accommodated below the base body (Fig. 1), a product being insertable into the wrapping (a content is not only insertable, but in fact it is disclosed as having been already inserted, per “contents” 40, Paras 0053, 0059, and “delivered goods” in Paras 0040, 0047), and the wrapping lying tightly against the product (product/goods is enclosed inside the box 40, thus it is prevented from getting out of the enclosure of the package 40) after an evacuation operation (for example, after the package 40 is evacuated from the drone docking station 31 carrying the package 40 containing the goods, see Fig. 3.

Regarding Claims 14-15, O’Toole further teaches a use of transporting the transport package 40 onto a drone 50 (Fig. 1; also 50A-B in Fig. 3). See additional discussion under 35 USC 101 and 112b regarding “use” not representing a statutory subject matter, thus rendering the claim indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over O’Toole in view of the video presentation “Electronic Vacuum Pump S2” by Chinavasion and published online at URL https://www.youtube.com/watch?v=GRxzlacYUC0 on 4/27/2017 (herein referred to as “S2”).
Regarding Claim 11, O’Toole is silent about a vacuum pump being attached to the inner wrapping (note use of conjunction OR, rendering the second limitation following OR to be an optional limitation, which the prior art does not necessarily have to disclose as long as the first limitation is met).
However, S2 teaches the advantages of buying/owning a vacuum pump S2 to easy store and package food in one’s kitchen (see video at 0:47,  0:58, 1:19).
It would have been obvious to a person of ordinary skill in the art having the teachings of O’Toole and S2 before them at the time the application was filed, to modify O’Toole’s package to further include a vacuum pump attached to the inner wrapping (i.e. attached to the interior of the inner wrapping 40, as the contents to be delivered at a destination). A person of ordinary skill in the art  would have been motivated to make such modification in order to transport a valuable and useful item to the destination, for the purpose of enabling a purchaser/end-user to easily store and pack food (per S2 video at 0:47,  0:58, 1:19).


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
Regarding Claim 7, the prior art of record fails to teach a method having all limitations particularly the following steps executed in order:
A first step of providing an open inner wrapping being pre-tensioned in elastic traction cables or suspended using elastic traction cables, the cables being subjected to stretching and tensioning; 
A second step of placing a product in the inner wrapping, the product with the inner wrapper being centrally located inside an outer package or inside an outer frame;
A third step of closing / sealing the inner wrapping;
A fourth step of vacuumizing air inside the closed inner wrapping, thus causing additional stretching and additional tensioning of the traction cable, as compared with stretching and tensioning of the traction cable during the first step of providing.
Since the prior art (see listed references) teaches methods lacking said features, the prior art does not anticipate the claimed subject matter.  For illustration purposes, Fig. 1 of the examined disclosure shows tensioned/stretched cables 6 supporting a centrally located inner wrapping 4 containing a product 8, cables being attached outwards onto an outer container 1, or (in Fig. 5) outwards onto an outer frame constituted by drone legs 12. The invention is understood to include the steps above, including a step of evacuating the air inside the closed inner wrapping, by means of an attached vacuum pump 5 (Fig. 1). This is different from methods taught by the prior art of record (Fig. 1 of US Pat 4013170  to Hatterer teaches traction cables 6a but not a step of vacuuming an inner wrapping thus causing additional stretching/tensioning of the traction cables; similarly, US Pat 4606460 to Luray may be understood as teaching insertion of a product inside an inner wrapping protected by resilient 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 7 is allowed. Claims 8-9 are allowed as depending from an allowed parent claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VALENTIN NEACSU/Examiner, Art Unit 3731